Citation Nr: 1730893	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  15-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2015, the Board remanded the claims for additional evidentiary development.  A review of the record shows that the Agency of Original Jurisdiction AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for prostate cancer and erectile dysfunction is warranted.  Specifically, he contends that his prostate cancer is due to herbicide agent exposure during military service.  He alleges that erectile dysfunction is secondary to his prostate cancer.

The Veteran's military personnel records demonstrate that he was assigned to the biological laboratories in Fort Detrick, Maryland, during active duty.  In a response from the Department of Defense received in December 2016 it was noted that 2, 4-D; 2,4,5-T, and cacodylic acid were evaluated at the U.S. Biological Laboratories at Fort Detrick during the period of 1962 to 1963.  

In a February 2017 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's prostate cancer and erectile dysfunction are due to exposure to 2, 4-D; 2,4,5-T, and cacodylic acid, as these substances were not considered to be carcinogens.  Notwithstanding, the Board observes that the term "herbicide agent" is defined by VA regulation as a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, specifically: 2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307 (a)(6)(i) (2016).  As such, the Veteran is presumed to have been exposed to an herbicide agent during military service.  Thus, he is eligible for consideration of service connection for prostate cancer under 38 C.F.R. § 3.309(e), provided that a current disability is established within the claims period.  The current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and...a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Private treatment records from April 2001 to May 2001 have been associated with the Veteran's electronic claims file.  The records show that the appellant was diagnosed with prostate cancer in 2001.  His service connection claim was received in May 2011.  The medical evidence currently available to the Board does not suggest that the Veteran has a current diagnosis of prostate cancer or any residual thereof.  Although a VA medical opinion was obtained, the Veteran has not been afforded a VA examination.  Therefore, on remand the Veteran should be provided a VA examination to determine if there are any residuals of prostate cancer. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private medical records regarding treatment for prostate cancer and any residual of prostate cancer since May 2011.

2.  Schedule the Veteran for a VA examination to identify any residuals of prostate cancer.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the appellant and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




